EXHIBIT A
E-Services Home              Attorney/Firm: ZANGARI COHN CUTHBERTSON DUHL & GRELLO P (011012)                                                                                                                                                                                E-Mail: lkearse@zcclawfirm.com Logout
-                              HHD-CV18-6102122-S                                         PINO, VIDALYS v. CHIPOTLE SERVICES, LLC
E-Services Inbox (9)         Prefix: HD5                                                  Case Type: T90                                                File Date: 10/22/2018                                                  Return Date: 11/06/2018
                              Case Detail                                          Notices                             History                            Scheduled Court Dates                                                                               Help Manual
-
                                                                                                                                                                                                                                                   To receive an email when there is activity on this case, click here.
Superior Court E-Filing
    Civil/Family                                                                                                                                               Select Case Activity:
    Housing
    Small Claims             Information updated as of: 11/06/2018
-
E-File a New Case                                                                                                                                                  Case Information
-                                                                                       Case Type: T90 - Torts - All other
E-File on an                                                                       Court Location: Hartford JD
                                                                                          List Type: No List Type
Existing Case
                                                                                   Trial List Claim:
    By Docket Number
                                                                                  Last Action Date: 11/06/2018 (The "last action date" is the date the information was entered in the system)
    By Party Name
    List My Cases
                                                                                                                                                                Disposition Information
-
                                                                                  Disposition Date:
Court Events                                                                           Disposition:
    By Date                                                                    Judge or Magistrate:
    By Juris Number
    By Docket Number                                                                                                                                        Party & Appearance Information
-                                                                                                                                                                                                                                                                                             Party
                                Party                                                                                                                                                                                                                                    No Fee Party                 Party Type
Short Calendars                                                                                                                                                                                                                                                                              Category
    Markings Entry              P-01                                                                                                                                                                                                                                                           Plaintiff     Person
                                            VIDALYS PINO
    Markings History
                                                      Attorney:     CICCHIELLO & CICCHIELLO LLP (419987)                                                                                                                 File Date: 10/22/2018
    My Short Calendars
    By Court Location
                                                                  364 FRANKLIN AVENUE
    Calendar Notices                                              HARTFORD, CT 06114
-                               D-01        CHIPOTLE SERVICES, LLC                                                                                                                                                                                                                           Defendant       Firm or
My Shopping Cart (0)                                                                                                                                                                                                                                                                                       Corporation
                                                      Attorney:     ZANGARI COHN CUTHBERTSON DUHL & GRELLO P (011012)                                                                                                    File Date: 11/06/2018
My E-Filed Items
                                                                  59 ELM STREET
-
                                                                  NEW HAVEN, CT 06510
Pending
Foreclosure Sales
-                             Viewing Documents on Civil, Housing and Small Claims Cases:
Search By Property Address
-                             If there is an   in front of the docket number at the top of this page, then the file is electronic (paperless).

                                       Documents, court orders and judicial notices in electronic (paperless) civil, housing and small claims cases with a return date on or after January 1, 2014 are available publicly over the internet.* For more information on what you can view in all cases, view
                                       the Electronic Access to Court Documents Quick Card.



                                       For civil cases filed prior to 2014, court orders and judicial notices that are electronic are available publicly over the internet. Orders can be viewed by selecting the link to the order from the list below. Notices can be viewed by clicking the Notices tab above and
                                       selecting the link.*



                                       Documents, court orders and judicial notices in an electronic (paperless) file can be viewed at any judicial district courthouse during normal business hours.*



                                       Pleadings or other documents that are not electronic (paperless) can be viewed only during normal business hours at the Clerk’s Office in the Judicial District where the case is located.*



                                       An Affidavit of Debt is not available publicly over the internet on small claims cases filed before October 16, 2017.*

                              *Any documents protected by law Or by court order that are Not open to the public cannot be viewed by the public online And can only be viewed in person at the clerk’s office where the file is located by those authorized by law or court order to see them.

                                                                                                                                                     Motions / Pleadings / Documents / Case Status

                              Entry No              File Date              Filed By          Description                                                                                                                                                                                            Arguable

                                                    10/22/2018             P                 SUMMONS

                                                    10/22/2018             P                  COMPLAINT

                                                    11/06/2018             D                  APPEARANCE
                                                                                               Appearance

                              100.30                10/22/2018             P                 RETURN OF SERVICE                                                                                                                                                                                              No


                                                                                                                                                        Scheduled Court Dates as of 11/05/2018
                                                                                                                                       HHD-CV18-6102122-S - PINO, VIDALYS v. CHIPOTLE SERVICES, LLC
                                       #         Date                                   Time                                      Event Description                                                                                                                   Status

                                                                                                                                  No Events Scheduled



                             Judicial ADR events may be heard in a court that is different from the court where the case is filed. To check location information about an ADR event, select the Notices tab on the top of the case detail page.

                             Matters that appear on the Short Calendar and Family Support Magistrate Calendar are shown as scheduled court events on this page. The date displayed on this page is the date of the calendar.

                             All matters on a family support magistrate calendar are presumed ready to go forward.

                             The status of a Short Calendar matter is not displayed because it is determined by markings made by the parties as required by the calendar notices and the civil or family standing orders. Markings made electronically can be viewed by
                             those who have electronic access through the Markings History link on the Civil/Family Menu in E-Services. Markings made by telephone can only be obtained through the clerk’s office. If more than one motion is on a single short calendar,
                             the calendar will be listed once on this page. You can see more information on matters appearing on Short Calendars and Family Support Magistrate Calendars by going to the Civil/Family Case Look-Up page and Short Calendars By Juris
                             Number or By Court Location .

                             Periodic changes to terminology that do not affect the status of the case may be made.
                             This list does not constitute or replace official notice of scheduled court events.

                             Disclaimer: For civil and family cases statewide, case information can be seen on this website for a period of time, from one year to a maximum period of ten years, after the disposition date. If the Connecticut Practice Book Sections 7-10 and 7-11 give


                                                                                                                                                                                            Chipotle-VP-0001
                             a shorter period of time, the case information will be displayed for the shorter period. Under the Federal Violence Against Women Act of 2005, cases for relief from physical abuse, foreign protective orders, and motions that would be likely to publicly
                             reveal the identity or location of a protected party may not be displayed and may be available only at the courts.




                                                                                                                                                 Copyright © 2018, State of Connecticut Judicial Branch
Chipotle-VP-0002
Chipotle-VP-0003
Chipotle-VP-0004
Chipotle-VP-0005
Chipotle-VP-0006
Chipotle-VP-0007
Chipotle-VP-0008
Chipotle-VP-0009
Chipotle-VP-0010
Chipotle-VP-0011
